Case 2:18-cv-00942-JLR Document 21 Filed 06/26/19 Page 1 of 4

THE HONORABLE JAMES L. ROBART

 

2

3

4

5

6

7

IN THE UNITED STATES DISTRICT COURT

8 FOR THE WESTERN DISTRICT OF WASHINGTON

9 AT SEATTLE
10; .

JI-WON KIM, LILIAN PARK, JEAN YI,
12 ___| STIPULATION AND ORDER OF
Plaintiffs, | DISMISSAL
13 v.
14) DELTA AIR LINES, INC., NOTE ON MOTION CALENDAR:
15 June 26, 2019
Defendant.
16
7 IL STIPULATION
18 Plaintiffs JI-WON KIM, LILIAN PARK, JEAN YI, and JONGJIN AN, and Defendant
19 | DELTA AIR LINES, INC. (collectively “Parties”), by and through their respéctive counsel,
20 hereby stipulate that all claims by and between Plaintiffs and Defendant in this action have been
71 | esolved and should be dismissed pursuant to Fed. R. Civ. P. 41(a)(1)(A)Gi) with prejudice, and
22
with each party bearing their own attorneys’ fees, costs, and expenses.

23
o DATED this 26" day of June 2019.
26} \\

 

 

 

STIPULATION AND ORDER OF DISMISSAL - 1
Case No: 2:18-cy-00942-JLR

 

 
Case 2:18-cv-00942-JLR Document 21 Filed 06/26/19 Page 2 of 4

 

 

 

 

 

 

 

 

    

 

| | Stipulated by:
2 Attorneys for Plaintiffs: Attorney for Defendant:
3 a
By s(Judith A. Lonnquist (per email By s/Aaron D. Goldstein (per email -
4 | authorization) authorization)
Judith A. Lonnquist, WSBA #06421 Aaron D. Goldstein, WSBA #34425
> | LAW OFFICES OF JUDITH A. DORSEY & WHITNEY LLP
6 LONNOUSST, PS. 701 Fifth Avenue, Suite 6100
1218 Third Avenue, Suite 1500 Seattle, WA 98104-7043
7 | Seattle, WA 98101 Tel. (206) 903-8800
Tel. (206) 622-2086 Fax (206) 903-8820
8 } Fax (206) 622-9165 Email: goldstein.aaron@dorsey.com
| Email: LOJAL@aol.com
9
10 4
By s/ennifer T, Song
11 | Jennifer T. Song, WSBA #39801
REED LONGYEAR MALNATI &
_12_| AHRENS, PLLC _
801 Second Avenue, Suite 1415
13 | Seattle, WA 98104
14 Tel. (206) 624-6271
| Fax (206) 624-6672
15 | Email: jsong@reedlongyearlaw.com
16
17
18 II. ORDER
19 This matter having come before the Court by way of stipulation of the parties, IT IS
20 | HEREBY ORDERED THAT Plaintiffs’ claims and causes of action in this matter are hereby
21 | dismissed with prejudice, with each party bearing their own attorneys’ fees, costs, and expenses,
22 at . .
DATED this “')_ day of Se
23
x ex
Honorable James L. Robart =~
25 United States District Court Judge
26 .

STIPULATION AND ORDER OF DISMISSAL - 2
Case No: 2:18-cv-00942-JLR

 

 
»- ww Ww

~~) OO A

10
11

12)

13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 2:18-cv-00942-JLR Document 21 Filed 06/26/19 Page 3 of 4

Presented by:
LAW OFFICES OF JUDITH A. LONNQUIST, P.S.

By s/Judith A. Lonnquist (per email authorization)
Judith A, Lonnquist, WSBA #06421
Attorney for Plaintiffs

REED LONGYEAR MALNATI & AHRENS, PLLC

By s/Jennifer T. Song
Jennifer T. Song, WSBA #39801
Attorney for Plaintiffs

DORSEY & WHITNEY LLP

By s/daron D. Goldstein (per email authorization) _
Aaron D. Goldstein, WSBA #34425
Attorney for Defendant

STIPULATION AND ORDER OF DISMISSAL - 3
Case No: 2:18-cy-00942-JLR,

 

 
 

 

wn Ee BS |

“EDN

10
11
12.
13
14
15
16
17
18
19
20
21
22
23
24
25
26

Case 2:18-cv-00942-JLR Document 21 Filed 06/26/19 Page 4 of 4

CERTIFICATE OF SERVICE

I, Jennifer T. Song hereby certify that on this date I electronically filed the foregoing
STIPULATION AND ORDER OF DISMISSAL with the Clerk of the Court using the

‘CM/ECF system which will send notification of such filing to the following: |

 

 

 

 

 

 

Party Method of Service
Aaron D. Goldstein :
Hand Del
DORSEY & WHITNEY LLP Hy Level Messene ex
Columbia Center - Cl Regular Mail
701 Fifth Avenue, Suite 6100 ra : :
? E-S the Court
Seattle, WA 98104-7043 Mi
; _goldstein.aaron@dorsey. com
jaswal.stefanie@@dorsey.com
Andrea L. Bowman [| Hand Delivery
Assistant General Counsel [_] Legal Messenger
Delta Air Lines, Inc. [| Regular Mail
Law Department E-Service via the Court
P.O. Box 20574 [_| E-Mail
Atlanta, GA 30320-2574

 

 

 

 

DATED this 26 day of June 2019.

siJennifer T. Song
Jennifer T. Song

STIPULATION AND ORDER OF DISMISSAL - 4
Case No: 2:18-cy-00942-JLR

 

 

 
